DETAILED ACTION
Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory” in claim 1 and “processor” in claims 1-4 and 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

With respect to claim 1: Claim 1 recites a processing device comprising a memory configured to store data and a processor, in communication with the memory, configured to: receive tuning parameters, each having a numeric value, for executing a portion of a program on an identified hardware device; convert the numeric values of the tuning parameters to words; predict, using one or more machine language learning algorithms, which combination of the words to execute the portion of the program on the identified hardware device based on performance efficiency; and convert the predicted combination of the words to corresponding numeric values for executing the portion of the program on the identified hardware device. 
Based upon consideration of all of the relevant factors with respect to claim 1 as a whole, the claim is determined to be directed to a judicial exception (i.e. an abstract idea).
Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP §2111. 
Based on the specification’s definition of “machine language learning algorithms” as meaning that convolutional neural networks (CNNs), convolution and pooling layers, recurrent neural networks (RNNs), and connected deep neural networks, and the plain meaning of the other terms, the broadest reasonable interpretation of claim 1 is a device comprising a memory and a processor to receive numeric parameter values, convert the numeric parameter values into words, predict a combination of the words using a machine language learning algorithm, and convert the predicted combination of words into numeric values. No particular use of these resulting numeric values is required. More specifically, claim 1 only identifies an intended use for these numeric values (“for executing the portion of the program on the identified hardware device”) but does not actually disclose how these numeric values are used in the actual execution of the program on the hardware device; that is, the claim merely requires identifying such numerical values without utilizing them in a meaningful manner.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP §2106.03. Claim 1 recites a processing device with at least one hardware component; i.e. a memory and a processor. Thus, the claim is directed to a system, which is one of the statutory categories of invention.
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the limitations “receive tuning parameters, each having a numeric value for executing a portion of a program on an identified hardware device”, “convert the numeric values of the tuning parameters to words”, “predict, using one or more machine language learning algorithms, which combination of the words to execute the portion of the program on the identified hardware device based on performance efficiency”, and “convert the predicted combination of the words to corresponding numeric values for executing the portion of the program on the identified hardware device” recited in claim 1 can be performed mentally by receiving particular numerical values, manipulating the numerical values into words, analyzing the words to determine a particular combination of the words using an algorithm, and manipulating the particular combination of the words to corresponding numerical values. Such data observations, data manipulations, and utilizing algorithms to determine data values are classified under “mental processes” abstract grouping. See MPEP §2106.04(a)(2).
Accordingly, claim 1 does recite a judicial exception (i.e. an abstract idea).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
In this case, the additional elements are: (i) “A processing device”, (ii) “memory”, (iii) “a processor”, and (iv) “an identified hardware device”.
Regarding the limitations (i)-(iii), these limitations are directed to implementing the judicial exception on a generic computing device as known in the art. This is nothing more than an attempt to generally link the use of the judicial exception to a technological environment of a computing device. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computing device does not affect this analysis. See MPEP 2106.05(I). Thus, the limitations (i)-(ii) fail to integrate the judicial exception into a practical application in a meaningful manner.
The limitation (iv), as presented in the claim, is disclosed as an intended use component for utilizing the judicial exception (i.e. “for executing a portion of a program on an identified hardware device”) and the claim does not actually disclose how the judicial exception is implemented on the “identified hardware device”. Furthermore, the identified hardware device, as presented in the claim, is a generic computing device that is capable of executing a program which is again nothing more than an attempt to generally link the use of the judicial exception to a technological environment of a hardware device. The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the hardware device does not affect this analysis. See MPEP 2106.05(I). Thus, the limitation (iv) fails to integrate the judicial exception into a practical application in a meaningful manner
These additional elements, in combination, also fail to integrate the judicial exception into a practical application since limitations (i)-(iv) are nothing more than an attempt to generally link the use of the judicial exception to a generic computing device that can execute program instructions as known in the art. As such, the combination of these additional elements also fails to integrate the judicial exception into a practical application in a meaningful manner.
Consequently, the additional elements recited in limitations (i)-(iv), both individually and in combination, fail to integrate the judicial exception as a whole into a practical application in a meaningful manner.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As discussed above with respect to Step 2A Prong Two, the additional elements (i)-(iv), both individual and in combination, are directed to implementing the judicial exception on a generic computing device which cannot provide an inventive concept since utilizing computing devices to execute programs are well-known and conventional concepts as also described in the background section of the instant application. Therefore, the additional elements (i)-(iv), neither individually nor in combination, add an inventive concept to claim 1.
Consequently, claim 1 is not eligible since the claim as a whole does not amount to significantly more than the judicial exception.

	
With respect to claims 2-9: Claims 2-9 are directed to an abstract idea without significantly more because:
Claims 2-6 are directed to determining and utilizing a machine learning representation to identify words which can be performed mentally by selecting and utilizing algorithms to determine such words and are classified under “mental processes” abstract grouping. As such, claims 2-6 fail to integrate the judicial exception into a practical application in a meaningful manner.
Claims 7-9 are directed to identifying data values (e.g. a processing speed value, tensor values, etc.), using these values to determine the combination of the words, and identifying types of algorithms to use, all of which can be performed mentally by observing data values and making judgements to select an algorithm accordingly. As such, claims 7-9 fail to integrate the judicial exception into a practical application in a meaningful manner.

With respect to claims 10-19: Claims 10-15 and 17-19 are directed to a method corresponding to the active steps implemented by the processing device disclosed in claims 1-9, respectively. Furthermore, claim 16 is directed to ranking words which can be performed mentally since it is no more than organizing data. Consequently, in view of the reasons presented above with respect to claims 1-9, claims 10-19 are also rejected under 35 U.S.C. 101 because the claimed method is directed to an abstract idea without significantly more.
With respect to claim 20: Claim 20 is directed to a non-transitory computer-readable storage medium having instructions thereon for causing a computer to execute a method corresponding to the active steps implemented by the memory and processor of the processing device disclosed in claim 1. Consequently, in view of the reasons presented above with respect to claim 1, claim 20 is also rejected under 35 U.S.C. 101 because the claimed storage medium is directed to an abstract idea without significantly more.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020/210400 A1 by Akella et al. discloses methods and systems that utilize machine learning models to convert text into numerical values for optimizing management systems.
US 2018/0129972 A1 by Chen et al. discloses a system that uses a single machine learning model to perform machine translation between N languages in order to reduce time requirements and complexities associated with model parameter tuning, as well as to reduce computational resources consumed by the machine learning model.
US 2016/0127004 A1 by Winiecki discloses a system and a method for calibrating a device by optimizing relationships between tuning parameters and measurements in an exponential relationship by transforming raw measurements into input variables for a  polynomial expression.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194